Citation Nr: 0101005	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active duty from July 1978 to 
September 1992 and evidently had service from January 1976 to 
June 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In November 2000, the veteran was afforded 
a hearing before the undersigned Board member.

An April 1998 RO decision denied thirteen claims that the 
veteran submitted, including four new and material evidence 
claims, a claim for a compensable evaluation for a left 
shoulder disability, a claim for service connection for a 
right wrist disorder and seven service connection claims as 
due to an undiagnosed illness.  The claim for service 
connection for a bone spur of the right wrist was denied on 
the basis that it was not well grounded.  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). As a substantive appeal is not currently of record 
regarding any of the claims denied in the April 1998 action, 
the Board will confine its determination to the issues as set 
forth on the decision title page.


REMAND

A September 1993 rating decision granted service connection 
for degenerative joint disease of the cervical and lumbar 
spines and awarded a 10 percent disability evaluation.  In 
October 1993, the veteran submitted a statement to the effect 
that his disability warranted an increased evaluation and, in 
October 1994, the RO confirmed and continued the previously 
assigned rating.  However, in May 1996, the RO implemented a 
hearing officer's recommendation to award separate 10 percent 
disability evaluations for the cervical and lumbar spine 
disabilities.  

The veteran maintains that the current manifestations of his 
cervical and lumbar spine disabilities are more severe than 
are represented by the presently assigned 10 percent 
disability evaluations.  At his November 2000 Board hearing, 
he testified to recent worsening of his cervical symptoms and 
said that he was currently under treatment at the VA hospital 
in Decatur, Georgia, with his next scheduled appointment in 
January 2001.  The veteran indicated that his neck pain had 
worsened noticeably in the past two months, with decreased 
range of motion, pain that traveled into his left shoulder 
and muscle tightening and pulling to the left.  The veteran 
said his low back hurt when he turned, he experienced sciatic 
pain in his left leg and he was unable to sleep on a flat 
bed.  He worked as truck driver, wore a back brace when he 
drove and took Motrin for pain.  The veteran underwent a fee-
based VA orthopedic examination in November 1998.  However, 
the Board believes that further development is necessary 
prior to consideration of his claim, including obtaining 
recent VA outpatient treatment records and affording him a 
new VA examination.  See 38 U.S.C. § 5103A.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
175 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  The Act also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See Act, Pub. L. No. 106-475, § 3(a) (to be codified at 38 
U.S.C. 5103A(d)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.  In any 
event, the RO should obtain all 
outpatient records pertinent to the 
veteran from the VA hospital in 
Decatur, Georgia.

2. The RO should arrange for VA 
neurologic and orthopedic examinations 
of the veteran to determine the nature 
and extent of the veteran's service-
connected degenerative joint disease 
of the cervical and lumbar spines.  
All indicated studies, including x- 
rays and range of motion studies in 
degrees, should be performed.  The 
examiners should elicit all of the 
veteran's subjective complaints 
regarding his degenerative joint 
disease of the cervical and lumbar 
spines and offer opinions as to 
whether there is adequate pathology to 
support the level of each complaint.  
The orthopedist should specifically 
identify the extent of any muscle 
impairment associated with the 
service-connected disabilities, and 
the neurologist should specifically 
identify any neurological impairment 
associated with the service-connected 
disabilities.  The physicians should 
be specifically requested to identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected 
disabilities.  The physicians should 
also be requested to provide an 
opinion, with complete rationale, as 
to whether it is at least as likely as 
not that pain could significantly 
limit functional ability during flare-
ups, if the veteran describes flare-
ups.  The physicians should also be 
requested to describe any weakened 
movement, excess fatigability or 
incoordination associated with the 
service-connected disability. Both 
examiners should express their 
opinions concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale should be given for 
all opinions and conclusions 
expressed.  The claims folder should 
be made available to the examiners for 
review prior to the examinations.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.  

4. Thereafter, the RO should readjudicate 
the claim of a rating in excess of 10 
percent for degenerative joint disease 
of the cervical spine and a rating in 
excess of 10 percent for degenerative 
joint disease of the lumbar spine.  If 
the benefits sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




